Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 August 2020 and 28 January 2022 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2019/0097099) in view of Lee (US 2009/0155106).
Re: claim 1, Guo discloses a display panel (para. 48) and a backlight module (Fig. 3) located on one side of the display panel (para. 70 discloses optically upstream side of the display panel); and a reflective nano-grating 10 (para. 51 discloses reflective and para. 53 discloses nano) is disposed near the backlight module (Fig. 3); wherein the backlight module provides a backlight source for the display panel (para. 35); and wherein an included angle between a grating direction of the reflective nano-grating and a polarized direction of a polarized light emitted toward the reflective nano-grating is less than 90 degrees, so that at least one part of the polarized light emitted toward the reflective nano-grating is reflected back to the backlight module, and then the reflected polarized light is depolarized by the backlight module to be recycled (capability disclosed in at least paras. 51-52).
Guo does not explicitly disclose that the display panel comprises sub-pixels and a light-shielding layer disposed around the sub-pixels, the reflective nano-grating is disposed on one side of the light-shielding layer, and that the backlight source is converted into a polarized light in the display panel.
Lee discloses that the display panel (Fig. 2) comprises sub-pixels GCF, RGF, 130 and a light-shielding layer BM disposed around the sub-pixels, the reflective nano-grating 140 (para. 81 discloses nano) is disposed on one side of the light-shielding layer (Fig. 2), and that the backlight source is converted into a polarized light in the display panel (para. 90 discloses a lower polarizer disposed on base substrate 200 of the display panel).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the display panel comprise sub-pixels and a light-shielding layer disposed around the sub-pixels, the reflective nano-grating be disposed on one side of the light-shielding layer, and the backlight source be converted into a polarized light in the display panel, as disclosed by Lee, in the device disclosed by Guo for the purposes of transmitting color images to a viewer of the display device, minimizing light leakage between sub-pixels, recycling non-transmitted light, and optimizing the clarity and sharpness of images transmitted to a viewer of the display device.
Re: claim 2, Guo and Lee disclose the limitations of claim 1, and Guo further discloses that the grating direction of the reflective nano-grating 10 is parallel to the polarized direction of the polarized light emitted toward the reflective nano-grating (paras. 51-52).  
Re: claim 8, Guo and Lee disclose the limitations of claim 1, and Lee further discloses that a part of the sub-pixels RCF, GCF, 130 cover edges of the reflective nano-grating 140 (Fig. 2).
Re: claim 12, Guo discloses a display panel (para. 48) and a backlight module (Fig. 3) located on one side of the display panel (para. 70 discloses optically upstream side of the display panel); and a reflective nano-grating 10 (para. 51 discloses reflective and para. 53 discloses nano) is disposed near the backlight module (Fig. 3); wherein the backlight module provides a backlight source for the display panel (para. 35), and wherein a grating direction of the reflective nano-grating is parallel to a polarized direction of a polarized light emitted toward the reflective nano-grating, so that at least one part of the polarized light emitted toward the reflective nano-grating is reflected back to the backlight module, and then the reflected polarized light is depolarized by the backlight module to be recycled (paras. 51-52; para. 59 discloses depolarizing layer in backlight).  
Guo does not explicitly disclose that the display panel comprises sub-pixels and a light-shielding layer disposed around the sub-pixels, a reflective nano-grating disposed on one side of the light-shielding layer, and that the backlight source is converted into a polarized light in the display panel.
Lee discloses that the display panel (Fig. 2) comprises sub-pixels GCF, RGF, 130 and a light-shielding layer BM disposed around the sub-pixels, the reflective nano-grating 140 (para. 81 discloses nano) is disposed on one side of the light-shielding layer (Fig. 2), and that the backlight source is converted into a polarized light in the display panel (para. 90 discloses a lower polarizer disposed on base substrate 200 of the display panel).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the display panel comprise sub-pixels and a light-shielding layer disposed around the sub-pixels, the reflective nano-grating be disposed on one side of the light-shielding layer, and the backlight source be converted into a polarized light in the display panel, as disclosed by Lee, in the device disclosed by Guo for the purposes of transmitting color images to a viewer of the display device, minimizing light leakage between sub-pixels, recycling non-transmitted light, and optimizing the clarity and sharpness of images transmitted to a viewer of the display device.
Allowable Subject Matter
Claims 3-7, 9-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871